Franklin App. Nos. 98AP-534 and 98AP-623. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. Upon consideration of the motion for appointment of counsel by John Doe 98,
IT IS ORDERED by the court that the motion for appointment of counsel be, and hereby is, granted.
IT IS FURTHER ORDERED by the court, sua sponte, that Joshua J. Morrow be appointed to represent the appellees in this case.
IT IS FURTHER ORDERED by the court, sua sponte, that counsel may file a brief on behalf of appellees within forty days of the date of this entry and may seek an extension of time, if necessary, pursuant to S.Ct.Prac.R. XIY(3)(B)(2). The parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI.
F.E. Sweeney and Lundberg Stratton, JJ., dissent.